DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the preliminary amendment filed on 08/21/2019. Claims 1-20 have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (2017/0205131) in view of Wakatsuki et al. (5,081,859).
Regarding claim 1, Yun discloses a refrigerator comprising: 
a cabinet (10; see figure 1); 
a first inner case (50) that defines a freezing compartment (11; see figure 2); 
a second inner case (60) that defines a refrigerating compartment (12; see figure 2); 
a thermal siphon unit (20) configured to carry a working fluid for heat transfer (see figures 1-2), the thermal siphon unit (20) having a closed loop shape that includes 
However, Yun fails to disclose a cool air storage unit arranged in a space partitioned in the first inner case, the cool air storage unit being configured to accommodate cool air of the freezing compartment and transfer the cool air to the first part of the thermal siphon unit arranged outside of the first inner case.
Wakatsuki teaches a refrigerator comprises a cool air storage unit (30) arranged in a space (31) partitioned in the first inner case (22), the cool air storage unit (30) being configured to accommodate cool air of the freezing compartment (22; see figure 2) and transfer the cool air to an evaporator arranged outside of the first inner case (22; see figures 2, 6 and 9).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigerator of Yun to incorporate a cool air storage unit and the claimed location of the unit as taught by Wakatsuki in order to improve heat transfer between the first part of the thermal siphon and the freezer compartment by circulating cool air to the first part of the thermal through the cool air storage unit. 
Regarding claim 2, Yun as modified discloses the cool air storage unit (30, Wakatsuki) is disposed at a ceiling of the freezing compartment (see figure 9) and has one surface exposed to an inner space of the freezing compartment (11; see figure 9, Wakatsuki).

an evaporator pipe (22) configured to evaporate the working fluid by absorbing heat from cool air in the refrigerating compartment (12; see figures 1-2); 
a first connection pipe (23) that connects an outlet of the evaporator pipe (22) to an inlet of the condensing pipe (21) and that is configured to communicate the working fluid evaporated by the evaporator pipe (22) to the condensing pipe (21; see figure 1); and 
a second connection pipe (24) that connects an outlet of the condensing pipe (21) to an inlet of the evaporator pipe (22) that is configured to communicate the working fluid condensed by the condensing pipe (21) to the evaporator pipe (22; see figure 1).
Regarding claim 4, Yun discloses the refrigerator further comprises at least one of a first heat transfer plate (25) interposed between the condensing pipe (21) and the first inner case (51; see figures 1-2), or a second heat transfer plate (25) interposed between the evaporator pipe (22) and the second inner case (60; see figures 1-2).
Regarding claim 5, Yun discloses the refrigerator further comprises: a first backward flow preventer pipe (26) that is disposed at an inlet end of the condensing pipe (21) and that has an upwardly convex shape (see figure 1); and 
a second backward flow preventer pipe (27) that is disposed at an inlet end of the evaporator pipe (22) and that has a downwardly convex shape (see figure 1).

Regarding claim 7, Yajima discloses one or both of the condensing pipe (21) and the evaporator pipe (22) define a meander line that is bent one or more times (see figure 2).
Regarding claim 8, Yajima discloses the evaporator pipe (22) defines a meander line, that is bent one or more times and that surrounds portions of both side surfaces of the second inner case and portions of a rear surface of the second inner case (see figures 5). 
Regarding claim 9, Yajima discloses the evaporator pipe (22) extends in a horizontal direction along a first side surface (61) of the second inner case (60), the rear surface (64) of the second inner case (60), and a second side surface (62) of the second inner case (60), and 
wherein the evaporator pipe (22) is bent in a vertical direction from a position at the second side surface (62) of the second inner case (60) and extends in the horizontal direction along the second side surface (62), the rear surface (64) of the second inner case, and the first side surface (61) of the second inner case (60; see figures 2-5).
Regarding claim 10, Yajima discloses the inlet (221) of the evaporator pipe (22) is arranged at a lower end of the second inner case (60; see figure 1), and the outlet (222) of the evaporator pipe (22) is arranged at an upper end of the second inner case (60; see figure 1).
Allowable Subject Matter
Claims 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/KUN KAI MA/Primary Examiner, Art Unit 3763